DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 7-13, 15-20 are pending of which claims 1, 9 and 17 are in independent form.
	Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 103.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over MURDOCH; Brandon et al. (US 20210288974 A1) [Murdoch] in view of Cook; Mike et al. (US 20210218742 A1) [Cook] in view of SOUNDARARAJAN; ABILASH et al. (US 20200034945 A1) [Abilash].

	Regarding claims 1, 9 and 17, Murdoch discloses, a computer-implemented method, comprising: sending a usage authorization request for the original data to a data owner of the original data based on a decentralized identifier (DID) corresponding to the original data (The DID document 210 also includes authorization information 212. The authorization information 212 allows the DID owner 201 to authorize third party entities the rights to modify the DID document 210 or some part of the document without giving the third party the right to prove ownership of the DID 205. For example, the authorization information 212 allows the third party to update any designated set of one or more fields in the DID document 210 using any designated update mechanism ¶ [0063]-[0064], [0085], [0096]); 
receiving confirmation information of the usage authorization request from the data owner (Some introductory discussions of a decentralized identification (DID) and the environment in which they are created and reside will now be given with respect to FIG. 2. As illustrated in FIG. 2, a DID owner 201 owns or controls a DID 205 that represents an identity of the DID owner 201. The DID owner 201 registers a DID using a creation and registration service, which will be explained in more detail below ¶ [0051]-[0067]); 
transmitting the processing result to the data requestor (As shown in FIG. 4, the third-party 402 also requests permission for access to the identity hub 411 using the DID 205 and the DID document 210. Accordingly, the embodiments disclosed herein allow access to any number of third parties to the identity hubs 410 ¶ [0109]); and 
generating a verifiable claim (VC) for recording usage information of the original data (Authorizing access to a verifiable claim so that a user who is the subject of the verifiable claim need not actively authorize the access. An access token is generated that is configured to provide access to a verifiable claim that was previously issued on behalf of a user that is the subject of the verifiable claim. The access token is then provided to an entity that is to be given access to the verifiable claim. The access token is next received from the entity when the entity attempts to access the verifiable claim and is validated. Finally, the entity is provided with access to the verifiable claim upon validation of the access token without the user having to actively authorize the access [abstract]. Also see ¶ [0006]-[0014]).
However Murdoch does not explicitly facilitate processing the original data based on the usage demand information to obtain a processing result; obtaining usage demand information of a data requestor for using original data, wherein the usage demand information indicates a demand of the data requestor for performing computations based on the original data; processing the original data based on the usage demand information to obtain a processing result.
Cook discloses, processing the original data based on the usage demand information to obtain a processing result; obtaining usage demand information, from a data requestor for using original data , wherein the usage demand information indicates a demand of the data requestor for performing computations based on the original data (The agent interface may include a user interface configured to perform any one or more of registering a new account, authenticating to an account, interacting with an authenticator, managing permissions, and handling client resource requests ¶ [0020], [0023], [0029], [0043], [0044], [0065], [0069]); 
processing the original data based on the usage demand information to obtain a processing result (At 1024, the authorization server 318 validates the received registration information, creates a 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Cook’s system would have allowed Murdoch to facilitate processing the original data based on the usage demand information to obtain a processing result; obtaining usage demand information of a data requestor for using original data, wherein the usage demand information indicates a demand of the data requestor for performing computations based on the original data; processing the original data based on the usage demand information to obtain a processing result. The motivation to combine is apparent in the Murdoch’s reference, because there is a need for an improved system and method for authorization that overcomes at least some of the disadvantages of existing systems and methods.
However neither Murdoch nor Cook explicitly facilitate by a blockchain node, wherein the original data is processed in a trusted execution environment (TEE) deployed on the blockchain node, wherein the VC indicates that the original data is used by the data requestor; and recording the VC on a blockchain.
Abilash discloses, by a blockchain node (blockchain nodes ¶ [0057], [0059], [0095]-[0097]);
wherein the original data is processed in a trusted execution environment (TEE) deployed on the blockchain node (Alternatively, a verifiable claim may be created off of the blockchain, or a reference to a verifiable claim may be created on the blockchain. The blockchain application running on the client device 200 may run in a trusted execution environment (TEE) to minimize tampering with the captured image or other data. It may also be used to directly write the captured image to a blockchain with captured secured representations of blockchain addresses. Alternatively, it may write it into an off-chain database with its reference in blockchain. Hence, the image and the captured 
wherein the VC indicates that the original data is used by the data requestor; and recording the VC on a blockchain (As used herein, the term “distributed attestation” generally refers to a verifiable claim that is written to a blockchain ¶ [0030], [0046], [0102]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Abilash’s system would have allowed Murdoch and Cook to facilitate by a blockchain node, wherein the original data is processed in a trusted execution environment (TEE) deployed on the blockchain node, wherein the VC indicates that the original data is used by the data requestor; and recording the VC on a blockchain. The motivation to combine is apparent in the Murdoch and Cook’s reference, because it may be desirable to integrate structures, such as verifiable claims, that provide secure, privacy respecting, and machine-verifiable information for use by devices, systems, and applications, collectively known as the ecosystem.

Regarding claims 2, 10 and 18, the combination of Murdoch, Cook and Abilash discloses, in response to determining that the original data belongs to the data owner, generating correspondence information between a data identifier of the original data and a DID of the data owner (Murdoch: The DID document 210 also includes authorization information 212. The authorization information 212 allows the DID owner 201 to authorize third party entities the rights to modify the DID document 210 or some part of the document without giving the third party the right to prove ownership of the DID 205. For example, the authorization information 212 allows the third party to update any designated set of one or more fields in the DID document 210 using any designated update mechanism ¶ [0063]-[0064], [0085], [0096]); and 
storing the correspondence information on the blockchain (Murdoch: In the context of DID 205, the distributed ledger or blockchain 220 is used to store a representation of the DID 205 that points to the DID document 210. In some embodiments, the DID document 210 is stored on the actually distributed ledger. Alternatively, in other embodiments the DID document 210is stored in a data storage (not illustrated) that is associated with the distributed ledger or blockchain 220 ¶ [0070]-[0071]).

Regarding claims 3, 11 and 19, the combination of Murdoch, Cook and Abilash discloses, wherein determining that the original data belongs to the data owner comprises: obtaining ownership confirmation information that comprises a digital signature of a trusted entity, wherein the ownership confirmation information indicates identity information of the data owner of the original data (Murdoch: The DID document 210 also includes authentication information 211. The authentication information 211 specify one or more mechanisms by which the DID owner 201 is able to prove that the DID owner 201 owns the DID 205. In other words, the mechanisms of authentication information 211 show proof of a binding between the DID 205 (and thus it's DID owner 201) and the DID document 210. In one embodiment, the authentication information 211 specifies that the public key 207 be used in a signature operation to prove the ownership of the DID 205. Alternatively, or in addition, the authentication information 211 specifies that the public key 207 be used in a biometric operation to prove ownership of the DID 205. Accordingly, the authentication information 211 includes any number of mechanisms by which the DID owner 201 is able to prove that the DID owner 201 owns the DID 205 ¶ [0062]); and 
wherein generating correspondence information between the data identifier of the original data and the DID of the data owner comprises: searching for a DID corresponding to the identity information of the data owner (Murdoch: The DID resolver 450 is a service, application, or module that is configured in operation to search the distributed ledger 220 for DID documents associated with DIDs. ; and adding the data identifier of the original data to a DID document corresponding to the DID (Murdoch: modifying/updating DID documents ¶ [0063], [0064], [0081], [0083]).

Regarding claims 4, 12 and 20, the combination of Murdoch, Cook and Abilash discloses, wherein processing the original data comprises: transmitting the original data to a platform that supports a secure confidential computing cloud service (C3S) (Murdoch: The identity hubs 410 may be any data store that is in the exclusive control of the DID owner 201. As an example only, the first identity hub 411 and second identity hub 412 are implemented in cloud storage (perhaps within the same cloud, or even on different clouds managed by different cloud providers) and thus are able to hold a large amount of data ¶ [0092], [0103]).

Regarding claims 5 and 13, the combination of Murdoch, Cook and Abilash discloses, wherein transmitting the processing result to the data requestor comprises: transmitting the processing result to the data requestor through at least one of blockchain transmissions, cross-chain transmissions, or off-chain transmissions (Murdoch: FIG. 2 also illustrates a distributed ledger or blockchain 220. The distributed ledger 220 is any decentralized, distributed network that includes various computing systems that are in communication with each other. For example, the distributed ledger 220 includes a first distributed computing system 230, a second distributed computing system 240, a third distributed computing system 250, and any number of additional distributed computing systems as illustrated by the ellipses 260. The distributed ledger or blockchain 220 operates according to any known standards or methods for distributed ledgers. Examples of conventional distributed ledgers that correspond to the 

Regarding claims 6 and 14, (Canceled).

Regarding claims 7 and 15, the combination of Murdoch, Cook and Abilash discloses, wherein the correspondence information is first correspondence information, and comprising: generating second correspondence information between a data identifier of the processing result and the DID of the data owner (Murdoch: The DID document 210 also includes authorization information 212. The authorization information 212 allows the DID owner 201 to authorize third party entities the rights to modify the DID document 210 or some part of the document without giving the third party the right to prove ownership of the DID 205. For example, the authorization information 212 allows the third party to update any designated set of one or more fields in the DID document 210 using any designated update mechanism ¶ [0063]-[0064], [0085], [0096]); and 
storing the second correspondence information in the blockchain (Murdoch: In the context of DID 205, the distributed ledger or blockchain 220 is used to store a representation of the DID 205 that points to the DID document 210. In some embodiments, the DID document 210 is stored on the actually distributed ledger. Alternatively, in other embodiments the DID document 210is stored in a data storage (not illustrated) that is associated with the distributed ledger or blockchain 220 ¶ [0070]-[0071]).

Regarding claims 8 and 16, the combination of Murdoch, Cook and Abilash discloses, wherein the blockchain is a second blockchain and the original data is stored in a first blockchain, and comprising: storing the processing result in the first blockchain (Murdoch: In the context of DID 205, the distributed ledger or blockchain 220 is used to store a representation of the DID 205 that points to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






2/8/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154